Citation Nr: 1440635	
Decision Date: 09/11/14    Archive Date: 09/18/14	

DOCKET NO.  08-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with a history of alcoholism.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decision of January 2012, the Board dismissed the Veteran's appeal of entitlement to service connection for kidney stones (also claimed as kidney pain); a chronic prostate disorder; skin rashes; brittle nails; a chronic bladder disorder; a chronic neurological disorder of the arms and legs; a headache disorder; sinusitis and allergies; gastroesophageal reflux disease; and stomach cancer, claimed as cancerous polyps in the colon and a cancerous tumor in the duodenum.  At that same time, the Board remanded the issues of entitlement to service connection for a chronic lung disorder and hypertension for the issuance of a Statement of the Case.  Finally, the Board remanded for additional development the issues of entitlement to initial evaluations in excess of 30 percent and 0 percent, respectively, for the Veteran's service-connected posttraumatic stress disorder and bilateral hearing loss.

Pertinent evidence of record is to the effect that, in February 2012, the RO issued a Statement of the Case on the issues of entitlement to service connection for a chronic lung disorder and hypertension.  However, the Veteran failed to perfect his appeal as to those two issues.  Accordingly, they are not at this time before the Board.

Finally, for reasons which will become apparent, the Veteran's appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.



REMAND

At the time of the Board's prior remand in January 2012, it was requested that the AOJ take the necessary steps to obtain the actual audiometric results of testing done at the VA Medical Center in Fayetteville, North Carolina, on January 2, 2007 and July 13, 2009.  However, a review of the record would appear to indicate that what was, in fact, obtained was a duplicate report of the audiometric examination conducted on January 2, 2007.  To date, the AOJ has failed to obtain the actual audiometric results of the testing conducted on January 2, 2007 or for that matter, the requested audiometric results from other testing conducted on July 13, 2009.  Moreover, no indication has yet been given as to whether the audiometric results in question are, in fact, available.

The Board further notes that, at the time of the aforementioned Board remand in January 2012, it was requested that the Veteran be afforded additional VA psychiatric and audiometric examinations, with the Veteran's claims folder being available for review in each instance.  While based on the evidence of record, those examinations were, in fact, conducted in June 2012, in the case of the requested audiometric examination, the Veteran's claims folder was not, in fact, available for the examiner's review.  Moreover, in an Informal Hearing Presentation of July 2014, the Veteran's accredited representative has argued that the VA psychiatric and audiometric examinations conducted in June 2012, being at this point more than two years old, are "stale," thereby requesting, by implication, that the Veteran be afforded additional, more contemporaneous examinations prior to a final adjudication of his claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should once again attempt to obtain the actual audiometric results of testing done at the VAMC in Fayetteville, North Carolina, on January 2, 2007 and July 13, 2009.  Once obtained, those records should be associated with the Veteran's claims file.  Should the actual audiometric test results be unavailable, the AOJ should specifically so state.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent VA examinations of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to the effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA psychiatric and audiometric examinations in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder and bilateral hearing loss. The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for service-connected posttraumatic stress disorder with a history of alcoholism and bilateral hearing loss.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent Supplemental Statement of the Case (SSOC) in September 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



